The defendant’s petition for certification for appeal from the Appellate Court, 47 Conn. App. 794 (AC 16560), is granted, limited to the following issues:
“1. Did the Appellate Court properly uphold the trial court’s instruction that the reasonable doubt standard and the presumption of innocence are ‘designed to protect the innocent and not the guilty’?
“2. Did the Appellate Court properly conclude that the trial court properly permitted the state to cross-examine the defendant’s alibi witness regarding her failure to report the alibi to the proper authorities?”
NORCOTT, J., did not participate in the consideration or decision of this petition.